   Case 21-10632-BFK              Doc 4      Filed 04/13/21 Entered 04/13/21 13:46:25                       Desc Main
                                             Document      Page 1 of 1

                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                     _____________________
                                           Alexandria      Division


To: PJF Limited (Family) Partnership                            In re        PJF Limited (Family) Partnership
    8080 Enon Church Rd.
    The Plains, VA 20198                                        Case No. 21-10632-BFK

                                                                Chapter       12


          NOTICE TO CURE CREDITOR MATRIX DEFICIENCY; AND HEARING THEREON

Pursuant to Local Bankruptcy Rule 1007-1, the petition filed by you is deficient for the reason set out below.
                                            April 15, 2021
You must cure the deficiency on or before ____________________________.

         ____      creditor matrix not uploaded into CM/ECF through Creditor Maintenance.

                   Upon completion of the upload, docket the event Creditor Matrix
                   Uploaded/Flash Drive Received, from the Miscellaneous category of the
                   Bankruptcy Events menu, and terminate the pending deadline.

          ✔
         ____      creditor matrix flash drive not submitted to the Clerk, together with Cover Sheet
                   for List of Creditors.

         ____
          ✔        creditor matrix not submitted in scannable hard copy format, with Request
                   for Waiver and Cover Sheet for List of Creditors attached.

                                                                                            April 29, 2021
        If you fail to timely cure the deficiency, you must file a response no later than ____________________
and appear at a hearing to explain why the bankruptcy case should not be dismissed for failure to timely cure the
deficiency and any other deficiency(ies) or certifications that accrue before the hearing. The hearing will be
held:

             Date:     May 6, 2021
             Time:     1:30 p.m.
Location: U. S. Bankruptcy Court, 200 S. Washington St., 2nd Fl., Courtroom I, Alexandria, VA 22314

If the debtor(s) fails to file a timely response and appear at the hearing, the above-captioned case PD\ be
dismissed.

NOTICE: The hearing will be held only if the debtor(s) fails to timely cure the deficiency.

                                                                CLERK, UNITED STATES BANKRUPTCY COURT

Date:    _______________________
          April 13, 2021                                            /s/ Lilian Palacios
                                                                By _________________________________________
                                                                                 Deputy Clerk

                                                                                   703-258-1217
                                                                Telephone Number: ___________________________

Electronic Notice ___
Notice by Mail ___ ✔

[ntcrmtrx ver. 1/19]
